Exhibit 10.1

I N T E R L A K E N   C A P I T A L ,   I N C .

December 4, 2006

Strategic Distribution, Inc.
1414 Radcliffe Street, Suite 300
Bristol, Pennsylvania 19007

Ladies and Gentlemen:

Re:                             Fee Reimbursement

This letter agreement, upon your execution and delivery of a copy hereof to
William R. Berkley (“Mr. Berkley”), shall constitute a binding commitment as to
the items set forth below in connection with a possible business transaction
(the “Transaction”) between Mr. Berkley or an affiliate of Mr. Berkley
(collectively, the “Acquiror”) and Strategic Distribution, Inc., a Delaware
corporation (the “Company”). The preliminary terms of the Transaction were set
forth in a letter dated November 16, 2006 from Mr. Berkley to the Special
Committee of the Board of Directors of the Company (the “Proposal”). This letter
is intended to be the agreement referred to in the ninth paragraph of the
Proposal.

1.             Reimbursement of Expenses. The Company recognizes that the
Acquiror may expend considerable money, resources and time in connection with
performing its due diligence investigation, and preparing and negotiating
definitive documentation relating to the Transaction.  In consideration
therefor, and in consideration for deleting the first sentence in the ninth
paragraph of the Proposal, in the event that the parties do not (for whatever
reason) execute a definitive agreement providing for the Transaction, the
Company hereby agrees to reimburse Mr. Berkley and his Representatives (as
defined below) for all reasonable out-of-pocket third party expenses, up to a
maximum (the “Reimbursement Maximum”) of $250,000, incurred in connection with
the Transaction, including but not limited to (i) travel costs, (ii) document
production and other expenses of this type, and (iii) the fees of outside
counsel and other outside professional advisors retained by Mr. Berkley and/or
the Acquiror.  All payments to be made by the Company pursuant to this letter
agreement shall be made promptly after demand by Mr. Berkley and receipt by the
Company of an invoice in reasonable detail, specifying such payments for which
reimbursement is sought by Mr. Berkley hereunder.   As used in this letter
agreement, “Representatives” means, as to any person, its directors, officers,
employees, agents and advisors (including, without limitation, financial
advisors, banks, attorneys, accountants and their respective Representatives).

2.             Miscellaneous.

2.1          Unless and until a definitive agreement relating to a Transaction
has been executed and delivered by the parties hereto, neither party hereto
shall be under any legal or equitable obligation, or have any other liability to
the other party of any nature whatsoever, with respect to the Transaction,
including, without limitation, any obligation to negotiate or enter into any
such definitive agreement, by virtue of this letter agreement or otherwise,
other than with respect to the matters specifically set forth in this letter
agreement.

2.2          This letter agreement constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior or
contemporaneous representations, discussions, proposals, negotiations,
conditions, communications and agreements, whether oral or written, between the
parties relating to the same and all past courses of dealing or industry custom.

 

 

 

475 STEAMBOAT ROAD, GREENWICH, CT  06830    TEL:  203.629.8750    FAX:
203.629.8554


--------------------------------------------------------------------------------




 

2.3          No amendment, modification or waiver of any provision of this
letter agreement shall be effective unless in writing and signed by duly
authorized signatories of both parties.  The waiver by either party of a breach
of or a default under any provision of this letter agreement shall not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this letter agreement, nor shall any delay or omission on
the part of either party to exercise or avail itself of any right, power,
privilege or remedy that it has or may have hereunder operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any further
exercise of any such right, power, privilege or remedy hereunder.

2.4          This letter agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws principles.  Any and all actions or proceedings seeking to enforce any
provision of, or based on any right arising out of, this letter agreement shall
be brought in the courts of the State of Delaware, including Federal Courts
located therein, should Federal jurisdiction requirements exist.  Each party
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.  Each party
specifically waives any right to a jury trial with respect to any matter arising
under this letter agreement.

2.5          In the event that any of the provisions of this letter agreement
shall be held by a court or other tribunal of competent jurisdiction to be
invalid or unenforceable, the remaining portions hereof shall remain in full
force and effect and such provision shall be enforced to the maximum extent
possible so as to effect the intent of the parties, and shall in no way be
affected, impaired or invalidated.

2.6          This letter agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this letter agreement and
all of which, when taken together, will be deemed to constitute one and the same
instrument.

2.7          All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be deemed duly delivered one business
day after it is sent for next business day delivery via a reputable nationwide
overnight courier service addressed to the intended recipient as set forth
below:

If to the Company:
Strategic Distribution, Inc.
1414 Radcliffe Street, Suite 300
Bristol, PA 19007Attn: President

 

Copy to:
Andrews Kurth LLP
600 Travis
Suite 4200
Houston, TX 77002
Attn: Robert Jewell, Esq.

 

 

 

If to Mr. Berkley:
William R. Berkley
c/o Interlaken Capital, Inc.
475 Steamboat Road, 2nd Floor
Greenwich, CT 06830

 

Copy to:
William Mahone, Esq.
c/o Interlaken Capital, Inc.
475 Steamboat Road, 2nd Floor
Greenwich, CT 06830



 

2


--------------------------------------------------------------------------------




 

 

and

 

 

 

 

 

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attn: Jay Bothwick, Esq.

 

Either party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including registered or certified mail,
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail, or electronic mail), but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the party for whom it is intended.  Either party may
change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other party notice in
the manner herein set forth.

Please confirm your agreement with the foregoing by signing a duplicate copy of
this letter where indicated below and returning the same to the undersigned by
fax, with the signed original following by mail.

Sincerely yours,

 

 

 

 

 

/s/ William R. Berkley

 

 

William R. Berkley

 

 

 

 

 

Accepted and Agreed:

 

 

 

Strategic Distribution, Inc.

 

 

 

 

 

By:

/s/ Donald C.Woodring

 

 

 

Name: Donald C.Woodring

 

 

 

Title: President and Chief Executive Officer

 

 

 

3


--------------------------------------------------------------------------------